                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

MERDIS COOPER                                                                                 PLAINTIFF

vs.                                     Civil No. 1:18 -cv-1053

ANDREW SAUL 1, Commissioner                                                                  DEFENDANT
Social Security Administration


                                                JUDGMENT

        Comes now the Court on this the 6th day of September, 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is REVERSED, and remands this case for further consideration pursuant to

sentence four of 42 U.S.C. §405(g).

        If Plaintiff wishes to request an award of attorney’s fees and costs under the Equal Access

to Justice Act (EAJA) 28 U.S.C. §2412, an application may be filed up until 30 days after the

judgement becomes “not appealable” i.e., 30 days after the 60-day time for appeal has ended. See

Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.C. 2625 (1993); 28 U.S.C. §§ 2412(d)(1)(B),

(d)(2)(G).

        IT IS SO ORDERED.

                                                                     /s/Barry A. Bryant
                                                                     HON. BARRY A. BRYANT
                                                                     U. S. MAGISTRATE JUDGE




1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
